     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL MCCLENTON and                  :
MUMIA ABU-JAMAL,                       :
        Plaintiffs                     :
                                       :           No. 1:20-cv-681
            v.                         :
                                       :           (Judge Rambo)
JOHN WETZEL, et al.,                   :
        Defendants                     :

                             MEMORANDUM

      This matter is before the Court pursuant to the motion for summary judgment

(Doc. No. 30) filed by Defendants John Wetzel (“Wetzel”), Tabb Bickell

(“Bickell”), Michael Wenerowicz (“Wenerowicz”), and Trever Wingard

(“Wingard”). The motion is fully briefed and ripe for disposition.

I.    BACKGROUND

      Plaintiffs Michael McClenton and Mumia Abu-Jamal (collectively,

“Plaintiffs”), who are currently incarcerated at the State Correctional Institution

Mahanoy in Frackville, Pennsylvania (“SCI Mahanoy”), initiated the above-

captioned action on April 24, 2020 by filing a complaint pursuant to 42 U.S.C.

§ 1983 against Defendants. (Doc. No. 1.) Defendants assert that the Department of

Corrections (“DOC”)’s ban on Timberland and Rocky boots violates their

Fourteenth Amendment rights. (Id. at 3.) Plaintiffs suggests that their rights have

been violated because of the unlawful taking of property without remuneration. (Id.)
      Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 2 of 19




Plaintiffs maintain further that the ban violates the Equal Protection Clause because:

(1) men and women are treated differently and (2) it amounts to collective

punishment. (Id.) Plaintiffs seek declaratory and injunctive relief, as well as

damages. (Id. at 4.) Plaintiffs paid the requisite $400.00 filing fee; accordingly, in

an Order dated April 24, 2020, the Court directed service of the complaint upon

Defendants. (Doc. No. 4.) Defendants filed their answer on June 15, 2020. (Doc.

No. 10.) The parties subsequently engaged in discovery, after which Defendants

filed their motion for summary judgment.

II.   STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56(a) requires the court to render summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[T]his standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

      A disputed fact is “material” if proof of its existence or nonexistence would

affect the outcome of the case under applicable substantive law. Id. at 248; Gray v.

York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992). An issue of material

                                          2
      Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 3 of 19




fact is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. Anderson, 477 U.S. at 257; Brenner v. Local 514, United

Bhd. of Carpenters and Joiners of Am., 927 F.2d 1283, 1287-88 (3d Cir. 1991).

      When determining whether there is a genuine issue of material fact, the court

must view the facts and all reasonable inferences in favor of the nonmoving party.

Moore v. Tartler, 986 F.2d 682 (3d Cir. 1993); Clement v. Consol. Rail Corp., 963

F.2d 599, 600 (3d Cir. 1992); White v. Westinghouse Electric Co., 862 F.2d 56, 59

(3d Cir. 1988). To avoid summary judgment, however, the nonmoving party may

not rest on the unsubstantiated allegations of his or her pleadings. When the party

seeking summary judgment satisfies its burden under Rule 56 of identifying

evidence which demonstrates the absence of a genuine issue of material fact, the

nonmoving party is required by Rule 56 to go beyond his pleadings with affidavits,

depositions, answers to interrogatories or the like in order to demonstrate specific

material facts which give rise to a genuine issue. Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986). The party opposing the motion “must do more than simply show

that there is some metaphysical doubt as to the material facts.” Matsushita Electric

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586 (1986). When Rule 56 shifts the

burden of production to the nonmoving party, that party must produce evidence to

show the existence of every element essential to its case which it bears the burden

                                          3
      Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 4 of 19




of proving at trial, for “a complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial.”

Celotex, 477 U.S. at 323. See Harter v. G.A.F. Corp., 967 F.2d 846, 851 (3d Cir.

1992).

      In determining whether an issue of material fact exists, the court must

consider the evidence in the light most favorable to the nonmoving party. White,

826 F.2d at 59. In doing so, the Court must accept the nonmovant’s allegations as

true and resolve any conflicts in his favor. Id. (citations omitted). However, a party

opposing a summary judgment motion must comply with Local Rule 56.1, which

specifically directs the oppositional party to submit a “statement of the material

facts, responding to the numbered paragraphs set forth in the statement required [to

be filed by the movant], as to which it is contended that there exists a genuine issue

to be tried”; if the nonmovant fails to do so, “[a]ll material facts set forth in the

statement required to be served by the moving party will be deemed to be admitted.”

L.R. 56.1. A party cannot evade these litigation responsibilities in this regard simply

by citing the fact that he is a pro se litigant. These rules apply with equal force to

all parties. See Sanders v. Beard, No. 09-CV-1384, 2010 WL 2853261, at *5 (M.D.

Pa. July 20, 2010) (pro se parties “are not excused from complying with court orders

and the local rules of court”); Thomas v. Norris, No. 02-CV-01854, 2006 WL

                                          4
       Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 5 of 19




2590488, at *4 (M.D. Pa. Sept. 8, 2006) (pro se parties must follow the Federal Rules

of Civil Procedure).

III.   STATEMENT OF MATERIAL FACTS 1

       Before February 15, 2018, “inmates were permitted to purchase boots from

an Approved Master Commissary List, as an outside purchase pursuant to DC-

ADM-815.”         (Doc. No. 31 ¶ 1.)           The boots needed to have the following

requirements:

       Shoes/boots; dress or work, maximum height of 6” measured from
       inside to top of shoe, maximum heel height of 1 ¼”, no safety toes, no
       metal shanks, no metal buckles, straps, catches, pocket or fur linings.
       Maximum $100.00 (limit two pair in any 12 month period). Purchase
       must be made by the inmate through established facility procedures
       from a vendor approved by the facility.

(Id. ¶ 2.) “Timberland and Rocky Boots were available for purchase through the

commissary.” (Id. ¶ 3.)




1
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts responding to the numbered
paragraphs set forth in the statement [of material facts filed by the moving party] . . . as to which
it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The Rule further
requires the inclusion of references to the parts of the record that support the statements. Id.
Finally, the Rule states that the statement of material facts required to be served by the moving
party will be deemed to be admitted unless controverted by the statement required to be served by
the opposing party. See id. Here, Plaintiffs have filed a response to Defendants’ statement of
material facts in compliance with M.D. Pa. L.R. 56.1. Accordingly, the Court sets forth the
undisputed facts above with footnotes setting forth the parties’ relevant factual disputes.
                                                 5
      Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 6 of 19




       On or about February 15, 2018, Corrections Officer Mark Baserman “was

brutally murdered by an inmate at SCI-Somerset.” (Id. ¶ 4.) The “assailant killed

Baserman by repeatedly kicking him in the head with hard-soled boots.” (Id. ¶ 5.)

On February 21, 2018, the DOC “discontinued sales of the Timberland and Rocky

boots.” (Id. ¶ 6.)2 On March 26, 2018, the DOC “issued a memo to inmates

informing them the Timberland and Rocky Boots were no longer permitted in the

institution effective immediately.” (Id. ¶ 7.) “The ban applied to Timberland and

Rocky boots and also ‘any other manufacturers procured previously.’” (Id. ¶ 8.) 3

Inmates were given until May 11, 2018, “to ship the boots home or turn them in.”

(Id. ¶ 10.) Inmates “were not required to bear the cost of shipping.” (Id. ¶ 11.)

Inmates were provided the following options for disposing of the boots: “(1)

shipping their boots free of charge, (2) giving their boots to a visitor, or (3) donating

the boots to charity.” (Id. ¶ 12.) After May 11, 2018, “boots were considered

contraband.” (Id. ¶ 13.) 4

2
  Defendants indicate that sales were discontinued in response to the homicide and because the
DOC recognized “the role the boots played as a weapon used to murder Officer Baserman.” (Doc.
No. 31 ¶ 6.) Plaintiffs aver that this was an arbitrary and exaggerated response “done for political
reasons.” (Doc. No. 34 at 2.)
3
  Defendants assert that the banned boots “presented a particular threat because of the rigidity of
their soles.” (Doc. No. 31 ¶ 9.) Plaintiffs maintain that “this claim has not been established and
DOC staffers have claimed otherwise.” (Doc. No. 34 at 2.)
4
 Plaintiffs argue that “boots weren’t ‘considered’ contraband (especially by prisoners), but were
declared so by the DOC defendants, as part of [an] ‘exaggerated response.’” (Id.)
                                                 6
       Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 7 of 19




       The memo issued to inmates “made clear that boots issued to inmates at Boot

Camp or the Forestry Program were not contraband.” (Id. ¶ 14.) The boots issued

to Forestry inmates are issued “pursuant to Policy 815-Section 1, B, 1,” which states:

       An inmate assigned to work a special assignment will be issued clothing
       in accordance with the requirements of the work assignment and, when
       appropriate, he/she shall be furnished with suitable protective
       equipment (fluorescent safety vest, disposable face mask and gloves,
       protective helmets, goggles, boots, etc.). These items will be
       maintained by the work supervisor, not in the inmate’s cell.

(Id. ¶ 15.)5 The boots issued for forestry inmates “are used only for work outside

the perimeter of the institution.” (Id. ¶ 16.) Inmates “are not permitted to wear or

otherwise possess the boots inside the prison.” (Id.)

       Inmates at SCI Cambridge Springs and SCI Muncy “were subject to a boot

pilot program, and the memo made clear that the boot pilot program was not affected

by the ban.” (Id. ¶ 17.) 6 The boot pilot program was enacted “because, while DOC

Policy required that inmates be issued a pair of standard issued shoes, the only shoes

available for female inmates in the commissary were sizes 6-15.” (Id. ¶ 18.) “A

percentage of the inmates had shoe sizes smaller than 6, so an alternative was



5
  Plaintiffs dispute their use “unless defendants aver the prisoner labor in [the] Forestry Program
is unsupervised by staff members, else such a claim is simply illogical and makes no sense.” (Id.
at 3.)
6
 Plaintiffs dispute the characterization that the boots used in the pilot program “were dissimilar to
Timberland and Rocky boots regarding soles.” (Id.)
                                                 7
      Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 8 of 19




required.” (Id.) In November 2017, the DOC came up with the pilot program with

an approved vendor, ShoeCorp. (Id. ¶ 19.) The program “included the ability to

provide less costly state-issued footwear to those female offenders with a foot size

smaller than size 6, as well as the potential for an effective alternative to the Black

Rocky Boots offered via Commissary purchase to the female offenders.” (Id.)7

When the DOC banned Timberland and Rocky boots, “the Shoecorp Boots could

not be banned because there was no cost-efficient alternative footwear for inmates

with a shoe size smaller than 6.” (Id. ¶ 20.) “Only inmates at SCI-Muncy or SCI-

Cambridge [S]prings with shoe size smaller than 6 are issued the Shoecorp[] Boot.”

(Id. ¶ 21.) “All inmates, male or female (size 6 or higher) are issued standard

footwear, which includes a choice of oxford style shoes or a sneaker-type hiking

boot with a softer sole.” (Id. ¶ 22.)8

IV.    DISCUSSION

       A.      Due Process Claims

       A liberal construction of Plaintiffs’ complaint leads the Court to conclude that

they are asserting that the DOC’s ban on Timberland and Rocky boots violates their



7
  Plaintiffs dispute that the alternative is “significantly dissimilar to Timberland/Rocky boots.”
(Id.)
8
  Plaintiffs again dispute that the Shoecorp alternative is “significantly dissimilar to
Timberland/Rocky boots.” (Id.) They also maintain that paragraph 22 is “false.” (Id.)
                                                8
      Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 9 of 19




rights under the Fourteenth Amendment’s Due Process Clause. The Court considers

such arguments below.

             1.     Unlawful Taking of Property

      As an initial matter, Plaintiffs argue that Defendant Wetzel “denied [their]

property rights when he acquiesced in this process of unlawful taking of property

without remuneration in violation of the” Fourteenth Amendment. (Doc. No. 1

¶ 20.) However, neither negligent nor intentional deprivations of property by state

officials give rise to a due process violation if state law provides adequate post-

deprivation remedies. See Daniels v. Williams, 474 U.S. 327, 328 (1986); Hudson

v. Palmer, 468 U.S. 517, 533 (1984).

      The United States Court of Appeals for the Third Circuit has held that the

DOC’s grievance procedure constitutes an adequate post-deprivation remedy. See

Monroe v. Beard, 536 F.3d 198, 210 (3d Cir. 2008); Tillman v. Lebanon Cty. Corr.

Facility, 221 F.3d 410, 422 (3d Cir. 2000). Pennsylvania state law also provides an

adequate remedy for prison officials’ unlawful deprivation of inmate property. See

42 Pa. Cons. Stat. Ann. § 8522(b)(3); see also Shakur v. Coelho, 421 F. App’x 132,

135 (3d Cir. 2011) (noting that the Pennsylvania Tort Claims Act provides adequate

remedy for willful destruction of property). In their complaint, Plaintiffs assert that

they availed themselves of their administrative remedies but received no relief.

                                          9
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 10 of 19




(Doc. No. 1 ¶¶ 12-17.) Thus, an adequate post-deprivation remedy was available to

them. To the extent Plaintiffs assert that their grievances were wrongfully denied,

they have not alleged the denial of a federal right. See Caldwell v. Beard, 324 F.

App’x 186, 189 (3d Cir. 2009). Likewise, if dissatisfied with the responses to their

grievances, Plaintiffs have a suitable remedy to pursue under the Pennsylvania Tort

Claims Act. See Hernandez v. Corr. Emergency Response Team, 771 F. App’x 143,

145 (3d Cir. 2019) (noting that “[e]ven if the prison grievance procedures could be

considered constitutionally inadequate, Pennsylvania’s state tort law would provide

an adequate remedy”). Thus, Defendants are entitled to summary judgment with

respect to Plaintiffs’ unlawful taking of property claim under the Fourteenth

Amendment.

             2.    Procedural Due Process

      To the extent that Plaintiffs assert that Defendants’ promulgation of the ban

on Timberland and Rocky boots violates their procedural due process rights, the

Court agrees with Defendants that such a claim cannot be maintained. “Procedural

due process is applicable to adjudicative kinds of acts and not to legislative making

type acts.” Bracey v. Price, No. 09-1662, 2011 WL 2620358, at *7 (W.D. Pa. July

1, 2011) (citing Marshall v. Sawyer, 365 F.2d 105, 111 (9th Cir. 1966)). The

Supreme Court of Pennsylvania recently determined that the DOC’s boot ban does

                                         10
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 11 of 19




not implicate procedural due process principles. See Sutton v. Bickell, 220 A.3d

1027, 1032 (Pa. 2019). As the Sutton court noted, the DOC’s memoranda regarding

the ban “set[] forth rules of prospective effect that bind a broad class of individuals

in Pennsylvania state prisons. It does not apply existing laws or regulations in a

manner that affects only one or several citizens.” Id. Thus, Defendants’ acts in

“promulgating the policy did not deprive Plaintiff[s] of a liberty/property interest

without affording [them] procedural due process because Plaintiff[s] [were] not

entitled to any individualized process in [Defendants’] actions in considering and

promulgating” the ban. Bracey, 2011 WL 2620358, at *7. Accordingly, Defendants

are entitled to summary judgment with respect to Plaintiffs’ procedural due process

claim.

              3.    Substantive Due Process

         Plaintiffs also advance a substantive due process claim, asserting that

Defendants’ actions were a “PR gimmick” and an “arbitrary and capricious” act.

(Doc. No. 1 ¶ 23.) Plaintiffs’ claim is governed by the analysis set forth by the

Supreme Court in Turner v. Safley, 482 U.S. 7 (1987). “[W]hen a prison regulation

impinges upon an inmate’s constitutional rights, the regulation is valid if it is

reasonably related to legitimate penological purposes.” Id. at 87. Turner identified

the following four (4) factors for a court to consider to determine the reasonableness

                                          11
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 12 of 19




of a regulation: (1) “whether the regulation bears a valid, rational connection to a

legitimate and neutral government objective”; (2) “whether there are alternative

means of exercising the right that remain open to prison inmates”; (3) “the impact

accommodation of the asserted constitutional right will have on guards and other

inmates, and on the allocation of prison resources generally”; and (4) “the absence

of ready alternatives.” Id. at 89-90.

      The Third Circuit has observed that Turner did not explicitly state which party

bears the burden of demonstrating these factors. See Sharp v. Johnson, 669 F.3d

144, 156 (3d Cir. 2012). Thus, the Third Circuit has developed the following

burden-shifting analysis:

      First, the prison has the burden of demonstrating the First Turner
      Factor. This burden is slight, and in certain instances, the connection
      may be a matter of common sense. Second, if the prison meets its
      burden under the First Turner Factor, then we consider the [Second,
      Third, and Fourth] Turner Factors.

Id. Thus, although the prisoner bears the “ultimate burden of persuasion with regard

to the reasonableness of a regulation,” the prison is first required to “put forward the

legitimate governmental interest alleged to justify the regulation and demonstrate

that the policy drafters could rationally have seen a connection between the policy

and that interest.” Id. (quoting Jones v. Brown, 461 F.3d 353, 360-61 (3d Cir. 2006)).




                                          12
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 13 of 19




      Under the first factor, Defendants must demonstrate a “valid, rational

connection between the prison regulation and the legitimate governmental interest.”

DeHart v. Horn, 227 F.3d 47, 51 (3d Cir. 2000) (en banc). Prison officials are

afforded “wide-ranging deference in the adoption and execution of policies and

practices that in their judgment are needed to preserve internal order and discipline

and to maintain institutional security.” Bell v. Wolfish, 441 U.S. 520, 547 (1979).

Based upon the record before it, this Court agrees with the Supreme Court of

Pennsylvania, which concluded that “based on the incident in which boots of the

style prohibited by the Memorandum contributed to the killing of a prison guard,

allowing such boots to remain in the possession of inmates poses a substantial risk

to the safety of prison employees and other inmates.” Sutton, 220 A.3d at 1034; see

also Burns v. Pa. Dep’t of Corr., 642 F.3d 163, 173 (3d Cir. 2011) (noting that

inmates’ interests must be balanced against the unique institutional concerns of

prisons, including maintaining order and safety). “[A]n inmate’s potential use of

Timberland or Rocky boots as a deadly weapon against Department staff is a rational

safety reason for the Department’s Regional Deputy Secretaries and their

supervising Executive Deputy Secretary for Institutional Operations to change the

Department’s boot-style policy.” O’Toole v. Pa. Dep’t of Corr., 196 A.3d 260, 268

(Pa. Commw. Ct. 2018).

                                         13
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 14 of 19




      Under the second factor, the Court must consider whether Plaintiffs “retain

alternate means of exercising the circumscribed right.” DeHart, 227 F.3d at 51. The

record before the Court establishes that the DOC offered inmates various ways to

dispose of their boots before the boots were declared to be contraband. Inmates were

given the following options: (1) shipping the boots outside of the facility; (2) giving

them to a visitor; (3) having their boots held by Receiving/Discharge if they would

be released by September 1, 2018; and (4) donating them to local organizations or

other state agencies. (Doc. No. 32-5 at 2.) Like in Sutton, the Court agrees that,

because of the availability of these alternatives, the second Turner factor favors

Defendants. See Sutton, 220 A.3d at 1034.

      The third factor concerns “the costs that accommodating the right would

impose on other inmates, guards, and prison resources generally.” DeHart, 227 F.3d

at 51. The fourth factor considers “whether there are alternatives to the regulation

that fully accommodate the prisoner’s rights at de minimus cost to valid penological

interests.” Id. In Sutton, the Supreme Court of Pennsylvania concluded that these

factors favored the DOC because in order to “accommodate the asserted rights of

inmates the Memorandum would have to be rescinded, which in turn would re-

impose the safety risks mentioned above; and . . . there is no obvious, ready

alternative available to the Department to address such safety concerns while also

                                          14
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 15 of 19




allowing inmates to retain possession of the type of boots in question.” Sutton, 220

A.3d at 1034. The record in the above-captioned case leads the Court to conclude

that these factors favor Defendants.

      Plaintiffs maintain that the DOC’s ban violates their Fourteenth Amendment

rights because it amounts to collective punishment and that the “response taken by

DOC defendants to the killing of Sgt. Baserman need not to have been their ‘boot

ban.’” (Doc. No. 34 at 4-10.) Plaintiffs suggest that the ban was “an ‘exaggerated

response’ within the meaning” of Turner. (Id. at 6.) In support, their point to an

email from Michael Clark, the Superintendent of SCI Albion, in which he stated:

“Not sure the State boots are much less lethal with their sole.” (Doc. No. 29 at 20.)

They suggest that the ban is irrational because the State-issued boots have a “tough,

hard-tack sole.” (Doc. No. 34 at 8.) Plaintiffs’ speculations, however, are simply

insufficient to create a genuine issue of material fact to survive summary judgment.

See Heyman v. Citimortgage, Inc., No. 14-1680, 2019 WL 2642655, at *16 (D.N.J.

June 27, 2019) (noting that “[u]nsupported allegations, subjective beliefs, or

argument alone . . . cannot forestall summary judgment”).

      Moreover, the Court agrees with the Sutton court that the ban is not an

overreaction on the part of Defendants. “The violent killing of a corrections

employee is undoubtedly among the most serious safety breaches that can occur in

                                         15
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 16 of 19




a prison setting, and [Plaintiffs do] not dispute that the boots in question played a

role in that occurrence.” Sutton, 220 A.3d at 1034. Moreover, there is no authority

“suggesting that prisons are required to wait for multiple such incidents to transpire

before taking action designed to prevent further violence of the same type.” Id.

Thus, because Plaintiffs have not met their burden of disproving the validity of the

DOC’s ban on Timberland and Rocky boots, the Court concludes that Defendants

are entitled to summary judgment with respect to Plaintiffs’ substantive due process

claim.

         B.    Equal Protection Claims

         Plaintiff further allege that Defendants’ actions in implementing the ban on

Timberland and Rocky boots violates their rights under the Equal Protection Clause

of the Fourteenth Amendment because “they treated men one way, and treated

women another by exempting them from this arbitrary and capricious action.” (Doc.

No. 1 ¶ 21.) The Equal Protection Clause requires all persons “similarly situated”

to be treated alike by state actors. See City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985). The Supreme Court has held that the Equal Protection Clause

applies to discrimination on the basis of sex. See Reed v. Reed, 404 U.S. 71, 76

(1971). “Generally, classifications that distinguish between males and females are

subject to heightened scrutiny under the Equal Protection clause and will withstand

                                          16
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 17 of 19




constitutional challenge only if the classification serves ‘important governmental

objectives’ and is ‘substantially related to achievement of those objectives.’” Guy

v. Espinoza, No. 1:19-cv-498, 2020 WL 309525, at *11 (E.D. Cal. Jan. 21, 2020)

(quoting Craig v. Boren, 429 U.S. 190, 197 (1976)). “It is unclear, however, whether

this heightened scrutiny applies in the prison context or whether, instead, a prison

regulation need only be reasonably related to a legitimate penological interest in

order to withstand constitutional challenge.” Id. (citing Turner, 482 U.S. at 89).

      Even assuming that male and female inmates in the custody of the DOC are

similarly situated, Plaintiffs have not demonstrated that a genuine issue of fact exists

that would permit a reasonable factfinder to conclude that the ban on Timberland

and Rocky boots has violated their rights under the Equal Protection Clause. The

ban on such boots, as well as similar boots by other manufacturers, applies to all

institutions, not just those housing male inmates. (Doc. No. 32-2 at 2; Doc. No. 32-

5 at 2.) Plaintiffs, however, suggest that the ban is irrational because the Shoecorp

boot permitted through the pilot program at SCI Muncy and SCI Cambridge Springs

has been described as having “soles . . . comparable to those of the Rockies.” (Doc.

No. 29 at 11.) To the extent such similarities exist, however, the record before the

Court demonstrates that the pilot program both serves important governmental

objectives and has a rational basis, as the Constitution requires that prison officials

                                          17
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 18 of 19




“ensure that inmates receive adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). The record reflects that the DOC’s

standard issue shoes were not adequate for the small percentage of female inmates

whose shoe size is smaller than 6, and that the Shoecorp boot pilot program was the

most cost-effective way to provide adequate footwear to those inmates. (Doc. No.

31 ¶¶ 18, 20.) “Promoting the efficient allocation of prison resources has been

recognized as a legitimate governmental interest.” Jewell v. Gonzales, 420 F. Supp.

2d 406, 427 (W.D. Pa. 2006) (collecting cases). Because there is no genuine issue

of material fact with respect to whether Defendants have violated Plaintiffs’ equal

protection rights by treating male and female inmates differently, the Court will

grant summary judgment to Defendants as to this claim as well.

      Plaintiffs’ complaint also appears to suggest that their equal protection rights

have been violated because “those prisoners working in Forestry . . . were deemed

exemp[t] from the Memo.” (Doc. No. 1 ¶ 10.) The March 26, 2018 memo states:

“Inmates who are at [Quehanna Boot Camp] or the Forestry Camp and have been

issued a boot or shoe in place of the standard issue state brown boots may retain

those items.” (Doc. No. 32-2 at 2.) The record, however, reflects that inmates

assigned to a special assignment are provided clothing and suitable protective

equipment, such as boots, as needed for the work assignment. (Doc. No. 32-4 ¶ 18.)

                                         18
     Case 1:20-cv-00681-SHR-EB Document 35 Filed 01/19/21 Page 19 of 19




Such equipment, such as the boots, are maintained by the supervisor, and “inmates

are not permitted to wear or otherwise possess the boots inside the prison.” (Id.

¶¶ 18-19.) In their response to Defendants’ statement of facts, Plaintiffs dispute

“their use unless [D]efendants aver the prisoner labor in Forestry Program is

unsupervised by staff members, else such a claim is simply illogical and makes no

sense.” (Doc. No. 34 at 3.) Again, however, prison officials have a duty to provide

adequate clothing to inmates, which would include adequate clothing and other

equipment for specific work assignments. See Farmer, 511 U.S. at 832. Because

there is no genuine issue of material fact with respect to whether Defendants have

violated Plaintiffs’ equal protection rights by permitting forestry inmates to continue

using the boots at issue, the Court will grant summary judgment to Defendants as to

this claim as well.

V.    CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment (Doc.

No. 30) will be granted. An appropriate Order follows.

                                               s/ Sylvia H. Rambo
                                               United States District Judge

Date: January 19, 2021




                                          19
